           Case 2:19-cr-00123-APG-EJY Document 35 Filed 09/15/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                Case No.: 2:19-cr-00123-APG-EJY

 4           Plaintiff                                   Order Rescheduling Sentencing Hearing

 5 v.

 6 DAVID FRIEDLANDER,

 7           Defendant

 8          In the parties’ Joint Status Report, defendant David Friedlander’s counsel states that,

 9 although Mr. Friedlander “is amenable to being sentenced via video” and prefers “to remain in

10 [Nevada Southern Detention Center] for the sentencing,” counsel prefers to be present with his

11 client for sentencing. ECF No. 34. Thus, Mr. Friedlander’s counsel requests that I consider the

12 status report “an official request on the part of Mr. Friedlander and his counsel to postpone the

13 sentencing . . . .” Id.

14          I therefore vacate the September 16, 2020 sentencing hearing and reschedule it for

15 December 2, 2020 at 1:00 p.m.

16          DATED this 15th day of September, 2020.

17

18
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
